EXHIBIT 13.0 2009 Annual Report to Shareholders TABLE OF CONTENTS Page President's Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Report of Independent Registered Public Accounting Firm 11 Consolidated Balance Sheets 12 Consolidated Statements of Operations 13 Consolidated Statements of Comprehensive Income 14 Consolidated Statements of Changes in Stockholders' Equity 15 Consolidated Statements of Cash Flows 16 Notes to Consolidated Financial Statements 18 Market Price of Home Federal Bancorp, Inc. Common Shares and Related Shareholder Matters 54 Directors and Executive Officers 55 Banking and Office Locations 55 PRESIDENT’S LETTER TO SHAREHOLDERS To our Shareholders: While the past year has proven to be the most challenging and difficult year for the financial services industry since the Great Depression, we are gratified to report a year of solid earnings and strong loan growth at Home Federal.More importantly, we believe fiscal 2009 represents a turning point in our 85-year history as we have taken significant steps to implement our strategic plan to transition Home Federal from a traditional savings institution to a full service community bank. In February 2009, we were pleased to announce the appointment of James R. Barlow as Home Federal Bank's new President and Chief Operating Officer and the addition of a new commercial lending team.Jim and his lending team bring to Home Federal a significant amount of commercial and corporate lending expertise and experience in the local market area.These new officers and additional personnel are providing us with the opportunity to attract small to mid-size business customers.Shortly after adding our new lending team, we introduced a combination of commercial loan and deposit products to our existing and new customers that led to an increase in our loan portfolio and contributed to improved interest rate margins by year end.While our new executives and lending team hit the ground running, our new products and services have only been available for a few months and so we believe the true benefits will best be measured over the next two to three years. We are making significant investments in the future of Home Federal.After the close of the fiscal year, we began offering full-service investment services through a national financial service company which provides our customers with access to securities brokerage, investment planning, as well as wealth and asset management services.We are upgrading our technology infrastructure and will convert to a full service commercial banking platform in 2010, which will enable us to provide the products and services that sophisticated retail and commercial customers in our market have come to expect from their financial institution.We will continue our marketing efforts to highlight the changes customers can expect at Home Federal.We are remodeling our Youree Drive branch to feature the new design for Home Federal and demonstrate that we are moving in a new direction to bring our customers A BetterWay of banking. As noted above, our Board of Directors is committed to a business strategy of transitioning Home Federal to a full service community bank with a wide array of products and services.Initially, we sought to achieve this objective through our second step conversion and acquisition of a local commercial bank.We announced these transactions in December 2007, when market conditions for bank stocks were relatively good.Regrettably, by the time we commenced our offering, the dramatic decline in the value of banking stocks made the proposed offering and acquisition imprudent, resulting in a decision to terminate the offering and merger.At the time of termination, we took a significant charge related to these transactions which had a material adverse effect on earnings in 2009.Once the merger was terminated, our Board decided to build out our management team in order to expand our products and services to position the Company for organic growth.Over the next several years we believe we are well positioned to grow our loan portfolio and depositor base, especially in light of the difficulties experienced by so many regional banks within our market area.In the future, we hope to expand our footprint in the Shreveport/Bossier area by adding additional full service offices. Throughout this period of transition, Home Federal will stay true to its guiding principles of prudent capital and risk management.Our focus will remain on providing quality services to our growing customer base.We will emphasize maintaining our superior asset quality and managing our interest rate risk. On behalf of our Board of Directors, officers and associates at Home Federal, we thank you for the trust you have placed in us and your continued support. Daniel R. Herndon President and Chief Executive Officer Home Federal Bancorp, Inc. of Louisiana SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA The following selected consolidated financial and other data does not purport to be complete and is qualified in its entirety by the more detailed financial information contained elsewhere herein.You should read the consolidated financial statements and related notes contained in this Annual Report. At or For the Year Ended June 30, (Dollars in Thousands, except per share data) Selected Financial and Other Data: Total assets $ $ Cash and cash equivalents Securities available-for-sale Securities held-to-maturity Loans held-for-sale Loans receivable, net Deposits FHLB advances Total Stockholders' Equity Full service offices 4 3 Selected Operating Data: Total interest income $ $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total non-interest income Total non-interest expense ) ) Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Selected Operating Ratios(1): Average yield on interest-earning assets % % Average rate on interest-bearing liabilities Average interest rate spread(2) Net interest margin(2) Average interest-earning assets to average interest-bearing liabilities Net interest income after provision for loan losses to non-interest expense Total non-interest expense to average assets Efficiency ratio(3) Return on average assets ) Return on average equity ) Average equity to average assets Asset Quality Ratios(4): Non-performing loans as a percent of total loans receivable(5) % % Non-performing assets as a percent of total assets(5) Allowance for loan losses as a percent of total loans receivable Net charge-offs to average loans receivable Association Capital Ratios(4): Tangible capital ratio % % Core capital ratio Total capital ratio With the exception of end of period ratios, all ratios are based on average monthly balances during the indicated periods. Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. Asset quality ratios and capital ratios are end of period ratios, except for net charge-offs to average loans receivable. Non-performing assets consist of non-performing loans at June 30, 2009 and 2008.Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due.Home Federal Bank did not have any troubled debt restructurings at June 30, 2009 or 2008.Real estate owned at June30, 2009 and 2008 amounted to $-0- and $52,000, respectively. 2 Home Federal Bancorp, Inc. of Louisiana MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Our profitability depends primarily on our net interest income, which is the difference between interest and dividend income on interest-earning assets, principally loans, investment securities and interest-earning deposits in other institutions, and interest expense on interest-bearing deposits and borrowings from the Federal Home Loan Bank of Dallas. Net interest income is dependent upon the level of interest rates and the extent to which such rates are changing.Our profitability also depends, to a lesser extent, on non-interest income, provision for loan losses, non-interest expenses and federal income taxes.Home Federal Bancorp, Inc. of Louisiana had net income of $515,000 in fiscal 2009 and a net loss of $82,000 in fiscal 2008. Historically, our business has consisted primarily of originating single-family real estate loans secured by property in our market area.Typically, single-family loans involve a lower degree of risk and carry a lower yield than commercial real estate, construction, commercial business and consumer loans.During fiscal 2009, we hired three commercial loan officers and have begun to offer commercial real estate loans, commercial business loans and real estate secured lines of credit.Our loans are primarily funded by certificates of deposit, which typically have a higher interest rate than passbook accounts.The combination of these factors has resulted in low interest rate spreads and returns on equity.Due to the low interest rate environment, a significant amount of our loans have been refinanced in recent years.Rather than reinvest the proceeds from these refinancings in long-term, low yielding loans, we have invested in marketable securities in order to position ourselves more favorably for a rising interest rate environment.Because of a decrease in our cost of funds and the volume increase of interest earning assets, our net interest margin increased during fiscal 2009 and our net interest income increased to $3.8 million for fiscal 2009 as compared to $3.0 million for fiscal 2008.Although we may attempt to diversify into greater consumer and commercial lending in the future in order to improve the yield on our portfolio, we presently anticipate that our lending business will continue to consist primarily of originating single-family mortgages funded through deposits. During fiscal 2008, Home Federal Bancorp entered into an Agreement and Plan of Merger with First Louisiana Bancshares, Inc., pursuant to which Home Federal Bancorp would acquire First Louisiana Bancshares and its wholly-owned subsidiary, First Louisiana Bank.Simultaneously with the adoption of the Agreement and Plan of Merger, Home Federal Mutual Holding Company adopted a Plan of Conversion and Reorganization whereby Home Federal Mutual Holding Company would convert from the mutual holding company form of organization to the fully public stock holding company form of organization and offer shares of a new holding company to its members and the general public in a subscription and community offering.At the close of the offering period in August 2008, the orders received were not sufficient to reach the required minimum of the offering range.As a result, Home Federal Bancorp’s second-step conversion and offering terminated and, as of August 14, 2008, Home Federal Bancorp and First Louisiana Bancshares mutually agreed to terminate the Agreement and Plan of Merger.Completion of the merger was contingent on completion of the second-step conversion.During fiscal 2009 and 2008, Home Federal Bancorp incurred related merger and stock issuance expenses of $133,000 and $883,000, respectively. Home Federal Bancorp’s operations and profitability are subject to changes in interest rates, applicable statutes and regulations and general economic conditions, as well as other factors beyond our control. Forward-Looking Statements Are Subject to Change We make certain statements in this document as to what we expect may happen in the future. These statements usually contain the words "believe," "estimate," "project," "expect," "anticipate," "intend" or similar expressions. Because these statements look to the future, they are based on our current expectations and beliefs. Actual results or events may differ materially from those reflected in the forward-looking statements. You should be aware that our current expectations and beliefs as to future events are subject to change at any time, and we can give you no assurances that the future events will actually occur. Critical Accounting Policies In reviewing and understanding financial information for Home Federal Bancorp, you are encouraged to read and understand the significant accounting policies used in preparing our consolidated financial statements.These policies are described in Note 1 of the notes to our consolidated financial statements included in this Annual Report.Our accounting and financial reporting policies conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. Accordingly, the consolidated financial statements require certain estimates, judgments, and assumptions, which are believed to be reasonable, based upon the information available. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the periods presented. The following accounting policies comprise those that management believes are the most critical to aid in fully understanding and evaluating our reported financial results. These policies require numerous estimates or economic assumptions that may prove inaccurate or may be subject to variations which may significantly affect our reported results and financial condition for the period or in future periods. 3 Home Federal Bancorp, Inc. of Louisiana MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL Allowance for Loan Losses. We have identified the evaluation of the allowance for loan losses as a critical accounting policy where amounts are sensitive to material variation.The allowance for loan losses represents management’s estimate for probable losses that are inherent in our loan portfolio but which have not yet been realized as of the date of our consolidated balance sheet.It is establishedthrough a provision for loan losses charged to earnings. Loans are charged against the allowance for loan losses when management believes that the collectability of the principal is unlikely. Subsequent recoveries are added to the allowance. The allowance is an amount that management believes will cover known and inherent losses in the loan portfolio, based on evaluations of the collectability of loans. The evaluations take into consideration such factors as changes in the types and amount of loans in the loan portfolio, historical loss experience, adverse situations that may affect the borrower's ability to repay, estimated value of any underlying collateral, estimated losses relating to specifically identified loans, and current economic conditions. This evaluation is inherently subjective as it requires material estimates including, among others, exposure at default, the amount and timing of expected future cash flows on impacted loans, value of collateral, estimated losses on our commercial and residential loan portfolios and general amounts for historical loss experience.All of these estimates may be susceptible to significant changes as more information becomes available. While management uses the best information available to make loan loss allowance evaluations, adjustments to the allowance may be necessary based on changes in economic and other conditions or changes in accounting guidance. Historically, our estimates of the allowance for loan loss have not required significant adjustments from management's initial estimates. In addition, the Office of Thrift Supervision, as an integral part of their examination processes, periodically reviews our allowance for loan losses. The Office of Thrift Supervision may require the recognition of adjustments to the allowance for loan losses based on their judgment of information available to them at the time of their examinations. To the extent that actual outcomes differ from management's estimates, additional provisions to the allowance for loan losses may be required that would adversely impact earnings in future periods. Income Taxes. Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various assets and liabilities and gives current recognition to changes in tax rates and laws.Realizing our deferred tax assets principally depends upon our achieving projected future taxable income.We may change our judgments regarding future profitability due to future market conditions and other factors.We may adjust our deferred tax asset balances if our judgments change. Changes in Financial Condition Home Federal Bancorp's total assets increased $17.1 million, or 12.4%, to $154.8 million at June 30, 2009 compared to $137.7 million at June 30, 2008.This increase was primarily due to an increase in loans receivable and loans held-for-sale of $19.1 million, a decrease in available-for-sale securities of $3.7 million, and an increase in cash and cash equivalents of $2.6 million, compared to the prior year period. Loans receivable, net increased $18.7 million, or 66.1%, from $28.3 million at June 30, 2008 to $46.9 million at June 30, 2009.The increase in loans receivable, net was attributable primarily to commercial real estate and commercial business loans which totaled $14.8 million at June 30, 2009 compared to none at June 30, 2008.One-to-four family residential loans increased $1.6 million, and home equity and second mortgage loans increased $1.1 million at June 30, 2009 compared to the prior year period.At June30,2009, the balance of purchased loans approximated $9.5 million, which consisted solely of one-to-four family residential loans, including $9.3 million of loans from the mortgage originator in Arkansas. 4 Home Federal Bancorp, Inc. of Louisiana MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As part of implementing our business strategy, during the second half of fiscal 2009 we diversified the loan products we offer and increased our efforts to originate higher yielding commercial real estate loans and lines of credit and commercial business loans.In February 2009, we hired three commercial loan officers, including Home Federal Bank’s President and Chief Operating Officer, Mr. Barlow, with over 12 years of commercial banking experience, particularly in the local Shreveport market.Commercial real estate loans and lines of credit and commercial business loans were deemed attractive due to their generally higher yields and shorter anticipated lives compared to single-family residential mortgage loans.As of June 30, 2009, Home Federal Bank had $8.2 million of commercial real estate loans and $6.6 million of commercial business loans compared to none at June 30, 2008.Although commercial loans are generally considered to have greater credit risk than other certain types of loans, management expects to mitigate such risk by originating such loans in our market area to known borrowers. Securities available-for-sale decreased $3.7 million, or 3.8%, from $96.3 million at June 30, 2008 to $92.6 million at June 30, 2009. This decrease resulted primarily from the reduction of new investment acquisitions offset by market value increases in the portfolio.During the past two years, we have experienced significant loan prepayments due to the heavy volume of loan refinancing.However, when interest rates were at their cyclical lows, management was reluctant to invest in long-term, fixed rate mortgage loans for the portfolio and instead sold the majority of the long-term, fixed rate mortgage loan production.We have attempted to strengthen our interest-rate risk position and favorably structure our balance sheet to take advantage of a rising rate environment by purchasing investment securities classified as available-for-sale. Cash and cash equivalents increased $2.6 million, or 35.9%, from $7.4 million at June 30, 2008 to $10.0 million at June 30, 2009.The increase in cash and cash equivalents was attributable primarily to the growth in our deposits and funding through advances from the Federal Home Loan Bank.These inflows of cash and cash equivalents were partially offset by the acquisition of investment securities and the funding of our loan growth. Total liabilities increased $13.6 million, or 12.4%, from $109.8 million at June 30, 2008 to $123.5 million at June 30, 2009 due primarily to an increase of $9.1 million, or 33.9%, in FHLB advances, offset by a decrease in escrow deposits of $3.6 million representing funds received in the proposed stock issuance, which was subsequently terminated.Deposits increased $7.8 million during the year ended June 30, 2009.The increase in deposits was attributable primarily to increases in our Passbook Savings Accounts as well as increases in money market accounts and certificates of deposit.Money market accounts increased $5.9 million as the result of a significant yield increase to depositors.Certificates of deposit increased $700,000, or 1.1%, from $62.1 million at June 30, 2008 to $62.8 million atJune 30, 2009. Stockholders' equity increased $3.4 million, or 12.3%, to $31.3 million at June 30, 2009 from $27.9 million at June 30, 2008, due primarily to a change of $3.1 million in the Company’s accumulated other comprehensive income, and net income of $515,000 for the year ended June 30, 2009, less dividends of $298,000 paid during the year ended June 30, 2009.The change in accumulated other comprehensive income was primarily due to the change in net unrealized loss on securities available for sale due to recent declines in interest rates.The net unrealized loss on securities available-for-sale is affected by interest rate fluctuations.Generally, an increase in interest rates will have an adverse impact while a decrease in interest rates will have a positive impact. 5 Home Federal Bancorp, Inc. of Louisiana MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average Balances, Net Interest Income, Yields Earned and Rates Paid. The following table shows for the periods indicated the total dollar amount of interest from average interest-earning assets and the resulting yields, as well as the interest expense on average interest-bearing liabilities, expressed both in dollars and rates, and the net interest margin.Tax-exempt income and yields have not been adjusted to a tax-equivalent basis. All average balances are based on monthly balances. Management does not believe that the monthly averages differ significantly from what the daily averages would be. Year Ended June 30, Yield/Rate Average Average Average Average at June 30, 2009 Balance Interest Yield/Rate Balance Interest Yield/Rate (Dollars in Thousands) Interest-earning assets: Investment securities % $ $ % $ $ % Loans receivable Interest-earning deposits 25 Total interest-earning assets % % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Savings accounts % 26 % 22 % NOW accounts 21 16 Money market accounts 38 12 Certificate accounts Total deposits FHLB advances Total interest-bearing liabilities % % % Non-interest-bearing liabilities Total liabilities Total Stockholders' Equity(1) Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income; average interest rate spread(2) $ % $ % Net interest margin(3) % % Average interest-earning assets to average interest-bearing liabilities % % Includes retained earnings and accumulated other comprehensive loss. Interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted-average rate on interest-bearing liabilities. Net interest margin is net interest income divided by net average interest-earning assets. 6 Home Federal Bancorp, Inc. of Louisiana MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Rate/Volume Analysis.The following table describes the extent to which changes in interest rates and changes in volume of interest-related assets and liabilities have affected Home Federal Bancorp’s interest income and interest expense during the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (change in volume multiplied by prior year rate), (ii) changes in rate (change in rate multiplied by current year volume), and (iii) total change in rate and volume.The combined effect of changes in both rate and volume has been allocated proportionately to the change due to rate and the change due to volume. 2009 vs. 2008 2008 vs. 2007 Increase (Decrease) Due to Total Increase (Decrease) Increase (Decrease) Due to Total Increase (Decrease) Rate Volume Rate Volume (In Thousands) Interest income: Investment securities $ ) $ $ $ ) $ $ Loans receivable, net ) ) Interest-earning deposits ) 50 ) Total interest-earning assets ) ) Interest expense: Savings accounts (1
